ORDER ACCEPTING RESIGNATION t AND CONCLUDING © PROCEEDING
Come now Stephen R. Bock, the Respondent in this pending disciplinary proceeding, and the Indiana Supreme. Court Disciplinary Commission, and tender a Stipulation of Resignation wherein the Respondent agrees to resign from the Bar effective, January 1, 1992, the date on which he ceased practicing law. The Respondent also tenders his Affidavit of Resignation pursuant to the requirements of Admission and Discipline Rule 28(17).
Upon examination of the matters presented in this case, we find that Respondent's affidavit meets the necessary elements set forth in Admis.Dis.R. 28(17), that his resignation should be accepted, and, that, accordingly, this case should be concluded.
IT IS, THEREFORE, ORDERED that Respondent, Stephen R. Bock, is hereby removed as a member of the Bar of this State, effective January 1, 1992, and that the Clerk of this Court strike his name from the roll of attorneys. To be eligible for reinstatement at a future date, Respondent must comply with the provisions -of Admis.Dis.R. 23(4).
IT IS FURTHER ORDERED that, by reason of this resignation, all charges not adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to forward copies of this Order in accordance with the provisions of Admis.Disc.R. 28@8)(d) governing disbarment and suspension.
/s/ Randall T. Shepard RANDALL T. SHEPARD, Chief Justice of Indiana
All Justices concur.